Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 27, 2017

                                      No. 04-17-00370-CR

                                  Juan Guzman ZUNIGA JR.,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006CR5239
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

       On May 8, 2017, appellant filed a notice of appeal with the trial court clerk in trial court
cause No. 2006CR5239. This court assigned appeal number 04-17-00296-CR to the May 8,
2017 notice of appeal. On May 25, 2017, appellant filed a second notice of appeal with the trial
court clerk in trial court cause No.2006CR5239. This court inadvertently assigned a second
appeal number, 04-17-00370-CR, to the May 25, 2017 notice of appeal.

       It is therefore ORDERED that the clerk of this court administratively close appeal
number 04-17-00296-CR. Appeal number 04-17-00370-CR will be retained on the docket as the
appeal from trial court cause number 2006CR5239.



                                                     _________________________________
                                                     Irene Rios, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2017.
___________________________________
Luz Estrada
Chief Deputy Clerk